THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM B Share ChoicePlus AssuranceSM C Share ChoicePlus AssuranceSM L Share As of October 30, 2015, the following contracts are not available for new sales: · ChoicePlus AssuranceSM B Share · ChoicePlus AssuranceSM C Share · ChoicePlus AssuranceSM L Share This supplement is for informational purposes and is not applicable to existing contract owners.
